Citation Nr: 1215430	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  11-03 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.  He died in June 2009.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in Phoenix, Arizona, which denied entitlement to DIC under both 38 U.S.C. § 1318 and service connection for the cause of the Veteran's death.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appellant requested a personal hearing before a Member of the Board at the RO in her January 2011 substantive appeal.  The appellant withdrew the request in a September 2011 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 2009 as the result of respiratory failure due to aspiration pneumonia.

2.  During his lifetime, the Veteran was service connected for post traumatic stress disorder (PTSD), rated as 100 percent disabling, for tinnitus, rated as 10 percent disabling and for bilateral hearing loss, rated as noncompensably disabling.  

3.  The Veteran's service connected PTSD, tinnitus, and bilateral hearing loss did not cause or aggravate any of the medical conditions that caused his death, nor did the PTSD, tinnitus, and bilateral hearing loss cause or contribute substantially or materially to cause the Veteran's death.

4.  There are no medical records showing treatment for any lung condition during service or for decades after service.  

5.  The preponderance of the evidence is against a finding that the Veteran's tobacco use was the result of PTSD symptoms.

6.  The Veteran was not in receipt of a total disability rating for 10 continuous years prior to his death. 

7.  The Veteran was not continuously rated as totally disabled for the five-year period after his discharge from service. 

8.  The Veteran was never a prisoner of war.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).

2.  The basic criteria for entitlement to DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran began smoking cigarettes during World War II as a means to control PTSD symptoms, that his smoking ultimately lead to chronic obstructive pulmonary disease (COPD), and that led to his death.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2011).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R.  § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

With respect to tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a).  However, the VA General Counsel  has held that neither 38 U.S.CA. § 1103(a), nor its implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to use of tobacco products after service.  VAOPGCPREC 6-03 (Service Connection for Cause of Disability or Death, 69 Fed. Reg. 25178 (2004)).  Where secondary service connection for disability due to smoking is at issue, adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  Id.  If these questions are answered in the affirmative, the secondary disability may be service connected.  Id.  

The Certificate of Death states that the Veteran died of respiratory failure due to aspiration pneumonia in June 2009.  

The appellant does not argue, and the record does not suggest, any avenue of service connection for the cause of the Veteran's death (respiratory failure) than tobacco use caused by PTSD symptoms.  Thus, the standard of VAOGCPREC 6-03 must be satisfied for the appellant to prevail on the claim.

The Veteran's medical records reveal a long standing history of COPD and asthma, first diagnosed in 1985, with recurrent bronchitis.  

The appellant's contentions are contained in a single October 2010 statement.  The appellant indicated that she met the Veteran in the mid 1960's, when he was a two pack a day smoker.  She reported that he told her he acquired the habit during his service to deal with the stress.  The appellant stated that the Veteran had to live his stressor for 60 years after the events and that he continued to smoke into the 1970's.  She stated that the Veteran developed COPD and was forced to stop smoking, with the result that his anxiety increased.  The Veteran relied on cigarettes and later a pipe in his efforts to suppress his wartime memories.  The Veteran had increasing PTSD symptoms which coincided with COPD attacks as his shortness of breath and agitated state made it difficult for him to fight off episodes.  

With her September 2009 claim, she submitted several statements from doctors.  One, from D.H., states that the Veteran's respiratory failure was related to his COPD.

The appellant also obtained an April 2010 opinion from the Veteran's pulmonologist, Dr. C.L.  The doctor stated that he had treated the Veteran for many years.  The doctor indicated that the Veteran smoked two packs a day and later one and a half packs a day until the 1970's.  The doctor indicated that the Veteran's stress caused him to take up smoking heavily, which contributed to his COPD and ultimately his death.  

The claims file contains other, contrary reports of the Veteran's tobacco use and PTSD history.  The records reflect diagnosis of COPD and asthma in 1985.  Records from C.L. show a different tobacco use history than C.L. related in the April 2010 opinion.  The Veteran was seen in September 1995.  At that time, the Veteran reported his history of COPD for eleven years.  The Veteran reported having been followed by a different doctor for the last six years.  The Veteran reported that all of his family got COPD.  A sister was diagnosed at age 65 with it and died at age 65.  A brother had lung cancer.  The brother was alive at age 81 and had been diagnosed with lung cancer six years before.  He was a heavy smoker.  The Veteran claimed that he did not smoke except for a pipe during college.  The college portion was underlined in the record.  

The Veteran repeated his smoking history at a February 1996 admission.  

The Veteran's PTSD symptoms also have a different history.  He was seen for a July 2002 VA psychiatric examination.  He reported that he had PTSD symptoms for five years after the war, which resolved.  His symptoms returned after seeing the movie "Saving Private Ryan" and after September 11th.  The Veteran's VA treatment records contain a similar history from the Veteran.  There is no mention of stress coping strategies, to include tobacco use, during service.  The Veteran's March 2002 stressor statement does not mention any in-service stress coping strategies.

While the appellant is competent to report observations of the Veteran's behavior, her report must be credible as well.  Prior inconsistent statements are generally considered to diminish credibility.  See Fed. Rules of Evid. 613.  The Board must emphasize the difference between what the Veteran reported and what the appellant reports.  The Veteran denied a history of extensive tobacco use when discussing his COPD with C.L.  He also reported resolution of his PTSD symptoms about five years after separation from service which did not reappear until the late 1990's.  Importantly, the Veteran repeated these statements, clearly indicating that a transcriber did not err in recording them.  Statements made for the purposes of medical diagnosis or treatment are considered to be of heightened reliability.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Fed. Rules of Evid. 803, Hearsay Exception 4.  Given that the Veteran's history as he reported it and as the appellant reported it differ materially and that his statements are considered to be of heightened reliability as they were made in the course of medical treatment, the Board finds that the record of the Veteran's contemporaneous statements regarding his tobacco use history and PTSD are of greater probative weight than the appellant's.
   
The Board also notes that C.L. has endorsed the appellant's report of the Veteran's tobacco use history.  It is not clear that he reviewed his own records on the Veteran.  His treatment records are the source of the Veteran's contrary statements.  C.L. did not explain the discrepancy between the Veteran's and appellant's versions.  It appears that he recorded the appellant's history and based his opinion on that instead.  As the Board has found that the Veteran's reported history is of greater probative value, the Board rejects the factual premise on which the August 2009 opinion is based.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).

The claims file was sent for an October 2011 VA opinion regarding whether the Veteran used tobacco products to cope with PTSD symptoms after service.  The examiner reviewed the claims file, including the appellant's history and the August 2009 opinion from C.L.  The examiner indicated that there was not enough empirical research evidence to establish a clear link between PTSD and smoking.  The examiner indicated that the assertion that PTSD caused a person to smoke does not take into account other variables that may also be implicated as reasons an individual smokes.  The examiner indicated that the opinion from C.L. was speculative as no treating providers for PTSD indicated a link to the Veteran's past smoking history.  The examiner concluded that the issue could not be resolved without resorting to speculation.  

The Veteran's history of tobacco use was that he smoked a pipe during college.  There is no indication in his reported history that this tobacco use was due to PTSD symptoms.  The October 2011 VA opinion is that there is insufficient evidence to establish that the Veteran's tobacco use was at least as likely as not a coping strategy for his PTSD symptoms.  The Board finds that the preponderance of the evidence is against (less than a 50 percent chance) a finding that the Veteran's service-connected PTSD caused the Veteran to use tobacco products after service.  As such, secondary service connection for tobacco use is prohibited.  See VAOGCPREC 6-03.  Service connection for the cause of the Veteran's death must be denied.  See 38 C.F.R. § 3.312.  The post-service medical records and statements by the Veteran himself provide particularly negative factual evidence against this claim, outweighing all medical opinions in this case, as well as the statements of the appellant. 

As such, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

DIC under § 1318

All § 1318 bases for an award of DIC are an intrinsic part of a DIC claim in those cases in which service connection for the cause of the Veteran's death is denied and the Veteran had a totally disabling service-connected condition at the time of death.  Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  Dependency and indemnity compensation benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected when, in pertinent part, the following conditions are met:

(1) the veteran's death was not caused by his or his own willful misconduct and either the veteran was in receipt of or was entitled to receive compensation at the time of death for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 years or more immediately preceding death or, if totally rated for a lesser period, the veteran was so rated continuously for a period of not less than five years from the date of the veteran's discharge from active duty; or

(2) the veteran would have been entitled to receive a 100 percent disability rating for such time period but for factors such as the receipt of military retired pay or clear and unmistakable error in a final rating or Board decision.  38 U.S.C. § 1318 (West 2002).

A VA regulation, 38 C.F.R. § 3.22 (2011), provides, in relevant part, that:

(a) Even though a veteran died of non- service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected, if: (1) The veteran's death was not the result of his own willful misconduct, and (2) At the time of death, the veteran was receiving, or was entitled to receive, compensation for service- connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death.

(b) For purposes of this section, "entitled to receive" means that at the time of death, the veteran had service- connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (3) The veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error [CUE] in a VA decision concerning the issue of service connection, disability evaluation, or effective date;

In this case, it is readily apparent that the criteria for the award of DIC benefits under 38 U.S.C.A. § 1318 are not met by the evidence of record.  To that end, the record does show that while the Veteran died of natural causes and not as the result of willful misconduct.  The Veteran also died more than five years after separation.  At the time of his death, the Veteran was service-connected for PTSD, rated as 100 percent disabling, tinnitus, rated as 10 percent disabling and bilateral hearing loss, rated as noncompensable, with a combined rating of 100 percent.  The effective date of his ratings was January 17, 2002.  The Veteran died in June 2009; his 100 percent rating had been in effect for only seven years, not the necessary ten years preceding death.  The appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(1) and 38 C.F.R. §§ 3.22(a)(1), (2)(i) or (ii).  

The Board has reviewed the appellant's submissions and can detect no challenge to a rating decision, issued during the Veteran's life, which failed to award total disability compensation due solely to CUE concerning the issue of service connection, disability evaluation, or effective date.  The appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(2) and 38 C.F.R. §§ 3.22(b)(3). 

Alternative entitlement is available for former prisoners of war (POW).  See 38 U.S.C. § 1318(b)(3).  The Veteran's service record does not show that he was a POW during his period of active duty.  DIC benefits are not available to the appellant under 38 U.S.C. § 1318(b)(3) and 38 C.F.R. §§ 3.22(a)(1), (2)(iii).

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22.  Excepting the possibility of CUE in a rating decision during the Veteran's lifetime, arguments that the Veteran could or should have received a total rating for the appropriate period during life are known as "hypothetical entitlement."  Id.  The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of "hypothetical entitlement" claims, including any claims pending on that date.  See Tarver, supra.  Therefore, consideration of "hypothetical entitlement" to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded in this case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Again, the Board has considered the benefit of the doubt rule for this claim, but as the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, supra.

Duties to Notify and Assist

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Prior to initial adjudication of the appellant's DIC claim, a November 2009 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In the context of a claim for cause of death benefits, 38 U.S.C.A. §  5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected in order to satisfy the first Quartuccio element.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The November 2009 letter contained such notice.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The appellant requested that the RO obtain records from several private treatment providers, including Drs. Bichler, Birkholz and Levine.  The RO attempted to contact these doctors; however, the letters to Bichler and Birkholz were returned as either undeliverable or "return to sender."  Two requests were sent to Levine, with no response.  The appellant was notified in the January 2011 Statement of the Case as to the RO's inability to obtain these records.  The duty to assist in obtaining private records has been discharged.  See 38 C.F.R. § 3.159(e).  

The Veteran's service medical records from his period of active service are unavailable as they were destroyed in a 1973 fire that occurred at the National Personnel Records Center (NPRC).  The RO was informed of this during the Veteran's lifetime in a March 2002 communication from the NPRC.  Inasmuch as the appellant was not at fault for the loss of these records, VA is under heightened obligation to assist the Veteran in the development of her claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a Veteran's service treatment records are unavailable, VA has a duty to advise the claimant that she may corroborate her assertions with alternative forms of evidence and assist her in obtaining such evidence.  Washington v. Nicholson, 19 Vet.App. 362, 370 (2005).  In this appeal, the RO does not appear to have informed the appellant that the service treatment records were unavailable.  When a procedural defect is found, remand is appropriate only when correction of the defect "is essential for a proper appellate decision."  See Shinseki v. Sanders, 129 S.Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2011).  The RO had previously undertaken the required procedures to reconstruct the Veteran's records from alternative sources during his lifetime.  All relevant records that could be located had been associated with the file.  Furthermore, the appellant fully described her contentions regarding the Veteran's service, indicating that he began smoking due to stress, not that he sought medical attention.  Because there is no allegation that the Veteran sought medical attention for either stress or tobacco use, the Board finds that the record on appeal is as complete as possible.  Thus, remand is not required for a proper appellate decision.  The Board concludes that the failure to notify the appellant of the lack of service treatment records is harmless error.  

The duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The appellant was afforded medical opinion as to whether the Veteran's cause of death can be directly attributed to service or to his service connected disabilities.  The medical review was thorough, considered the Veteran's history, his cause of death and provided an opinion that the issue could not be resolved without resorting to speculation.  The inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet.App. 382, 389 (2010).  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  Id., at 390.  Any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  The examiner's statements should be clear that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  Id.  The examiner should clearly identify precisely what facts cannot be determined.  Id.  The examiner's remarks should be clear whether current medical knowledge cannot determined that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  Id.  

In this case, the examiner stated clearly that the research was not sufficient to establish a link between PTSD and smoking.  The examiner discussed many factors which may have resulted in tobacco use.  The examiner relied on the appellant's reported history, the Veteran's treatment records and considered the statement of his pulmonologist.  The Veteran's death clearly prevents additional psychological testing to supplement the record.  The Board finds that the October 2011 opinion is adequate for ratings purposes.  See Jones.  

The Board concludes that the duty to assist has no bearing on the outcome of the DIC issue.  As described above, the 38 U.S.C.A. § 1318 requirements are met either by actual ratings during the Veteran's lifetime or by allegations of CUE in decisions during the Veteran's lifetime.  No development can alter the outcome of the case, whether the acquisition of additional records or in providing a medical opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


